Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Allowable Subject Matter
Claims 52-59 and 61-66 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 52: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device package comprising:
“the first encapsulant encapsulates the conductive via, and wherein the conductive via includes a bulge portion protruding from a lateral surface of the conductive via, and 
wherein the bulge portion protrudes toward the first encapsulant; and a seed layer disposed between the first encapsulant and the conductive via, wherein a portion of the seed layer is conformal with the bulge portion”

Regarding claim 53: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device package comprising:
“wherein the first encapsulant encapsulates the conductive via and includes a filler, and wherein a seed layer is between the conductive via and the first encapsulant, and the seed layer contacts the filler”.

Claims 54-59 and claim 66 depend from claim 53, and therefore, are allowed for the same reason as claim 53.

Regarding claim 61: the cited prior art of record, either singly or in proper combination, does not teach or make obvious, along with the other claimed features, a semiconductor device package comprising:
“a seed layer accommodating the conductive via, and in contact with the first RDL, the second RDL, and the first encapsulant,
wherein the seed layer has a top surface substantially aligned with the first surface of the first encapsulant, and wherein a contact area between the seed layer and the second RDL is greater than a contact area between the seed layer and the first RDL”.

Claims 62-65 depend from claim 61, and therefore, are allowed for the same reason as claim 61.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HERVE-LOUIS Y ASSOUMAN whose telephone number is (571)272-2606. The examiner can normally be reached M-F: 08:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVIENNE MONBLEAU can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HERVE-LOUIS Y ASSOUMAN/Examiner, Art Unit 2826